DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 10th, 2022, has been entered. 
Upon entrance of the Amendment, claim 19 was amended. Claims 1-28 are currently pending. 
Claim 19 was objected to because of informalities. Claim 19 has been amended as suggested. The objection of claim 19 has been overcome and are withdrawn. 
Response to Arguments
Applicant's arguments filed October 10th, 2022 have been fully considered but they are not persuasive. The Applicant has argued “element 53 is not an "x-y translation stage," but only “an X-table 53”" that “is freely movable in the X-direction." An “X-table" that moves” in the X-direction" is not equivalent to an “x-y translation stage”.” The Argument is not persuasive because the claim broadly recites “x-y translation stage” without providing any structural details, the claimed term was given a broadest reasonable interpretation. In particular, any stage, table, chuck, base, or support structure that can be moved in x or y direction could be understood as a “x-y translation stage”. Since the reference discloses a table that is freely movable in the x-direction, it was concluded equivalent to the term “x-y translation stage” the claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-10, 12, 14-15, 17-20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasuji et al. (U.S. Patent No. 6,593,152).
Regarding to claim 1, Nakasuji teaches a system comprising, in a chamber:
a first x-y translation stage (Fig. 14A, element 52; column 11, line 66, table 52 movable in y-direction. As stated in the response to arguments above, a stage, table, chuck, base, or support structure that can be moved in x or y direction is considered a “x-y translation stage);
a second x-y translation stage situated above and coupled to the first x-y translation stage (element 53; column 12, line 1, table 53 movable in x-direction. As stated in the response to arguments above, a stage, table, chuck, base, or support structure that can be moved in x or y direction is considered a “x-y translation stage);
a chuck, situated above and coupled to the second x-y translation stage, to support a substrate and to be translated by the first and second x-y stages in x- and y-directions (Fig. 14A, element 55), wherein the x- and y-directions are substantially parallel to a surface of the chuck on which the substrate is to be mounted (Fig. 14A, x direction is left-right, y- direction is in/out of the page, chuck 55 and substrate W are parallel to the x-y plane);
a first barrier (Fig. 14A, the vertical portion of element 51), coupled to the first x-y translation stage (the vertical portion of element 51 is in the chamber 30 in which the first x-y translation stage 52 sits in, thereby, in a broad sense, the vertical portion of element 51 is “coupled” to the first x-y translation stage 52), to separate a first zone of the chamber from a second zone of the chamber, wherein the first zone includes space above and beside the chuck and the second zone includes space beside the first x-y translation stage (Fig. 14A, please also see the attached figure); and
a second barrier (Fig. 14A, the vertical portion of element 53), coupled to the second x-y translation stage, to separate the first zone of the chamber from a third zone of the chamber, wherein the third zone includes space beside the second x-y translation stage (Fig. 14A, please also see the attached figure).

    PNG
    media_image1.png
    936
    1748
    media_image1.png
    Greyscale


Regarding to claim 7, Nakasuji teaches the chamber is a vacuum chamber, the system further comprising one or more first pumps to pump the first zone to an ultra-high vacuum; and one or more second pumps to pump the second zone and the third zone to a vacuum level with a higher pressure than the ultra-high vacuum of the first zone (column 30, lines 10-20).
Regarding to claim 9, Nakasuji teaches the chamber further comprises a scanning electron microscope (SEM) head that extends into the first zone (column 3, line 10).
Regarding to claim 10, Nakasuji teaches flexible tubing in the second zone to provide liquid coolant to the first x-y translation stage (column 27, line 29-35, liquid nitrogen is provided to the chamber, thus it is provided to the first x-y translation stage, because the first x-y translation stage is in the chamber).
Regarding to claim 12, Nakasuji teaches the first x-y translation stage comprises a linear actuator having a plurality of defined stations to travel between (column 29, lines 54-57).
Regarding to claim 14, Nakasuji teaches the second zone and the third zone are connected (Fig. 14A, please also see the attached figure above).
Regarding to claim 15, Nakasuji teaches the first x-y translation stage is heavier than the second x-y translation stage (Fig. 14A, the first x-y translation stage 51 is bigger than the second x-y translation stage 53).
Regarding to claim 17, Nakasuji teaches the substrate is a semiconductor wafer or reticle (column 6, lines 62-64).
Regarding to claim 18, Nakasuji teaches a method, comprising:
mounting a substrate on a chuck to be translated in a chamber by a first x-y translation stage and a second x-y translation stage (Fig. 14A, mounting substrate W on chuck 55 to be translated in a chamber by first x-y translation stage 53 and second x-y translation stage 52), wherein:
the second x-y translation stage is situated above and coupled to the first x-y translation stage (Fig. 14A, element 52; column 11, line 66, table 52 movable in y-direction. As stated in the response to arguments above, a stage, table, chuck, base, or support structure that can be moved in x or y direction is considered a “x-y translation stage);
the chuck is situated above and coupled to the second x-y translation stage (Fig. 14A, the chuck 55 is situated above and coupled to the second x-y translation stage 53);
a first barrier is coupled to the first x-y translation stage to separate a first zone of the chamber from a second zone of the chamber (Fig. 14A, the vertical portion of element 51), wherein the first zone includes space above and beside the chuck and the second zone includes space beside the first x-y translation stage (Fig. 14A, please also see the attached figure); and
a second barrier is coupled to the second x-y translation stage to separate the first zone of the chamber from a third zone of the chamber (Fig. 14A, the vertical portion of element 53), wherein the third zone includes space beside the second x-y translation stage (Fig. 14A, please also see the attached figure);
with the substrate mounted on the chuck in the chamber, translating the first x-y translation stage to a first position (Fig. 14A, with the substrate W mounted on the chuck 55 in the chamber, translating the first x-y translation stage to a first position, as shown in the figure); and
with the first x-y translation stage translated to the first position, translating the second x-y translation stage to scan a first portion of the substrate (Fig. 14A, with the first x-y translation stage translated to the first position, translating the second x-y translation stage to scan a first portion of the substrate, as shown in the figure).

    PNG
    media_image1.png
    936
    1748
    media_image1.png
    Greyscale

Regarding to claim 19, Nakasuji teaches with the substrate mounted on the chuck in the chamber, successively translating the first x-y translation stage to respective positions of a plurality of positions; and with the first x-y translation stage translated to each position of the plurality of positions, translating the second x-y translation stage to scan a respective portion of the substrate (column 12, lines 54-59; column 24, lines 57-60).
Regarding to claim 20, Nakasuji teaches the substrate mounted on the chuck in the chamber: pumping the first zone to provide an ultra-high vacuum; and pumping the second zone and the third zone to provide a vacuum level with a higher pressure than the ultra-high vacuum of the first zone (column 30, lines 14-21).
Regarding to claim 26, Nakasuji teaches a method, comprising:
coupling a first x-y translation stage to a second x-y translation stage, comprising disposing the second x-y translation stage above the first x-y translation stage (Fig. 14A, coupling first x-y translation stage 53 to second x-y translation stage 52, comprising disposing the second x-y translation stage 52 above the first x-y translation stage 53);
coupling a chuck to the second x-y translation stage, comprising disposing the chuck above the second x-y translation stage, wherein the chuck is configured to support a substrate (Fig. 14A, coupling chuck 55 to the second x-y translation stage, comprising disposing the chuck 55 above the second x-y translation stage 52, wherein the chuck is configured to support substrate W);
installing the chuck, first x-y translation stage, and second x-y translation stage in a chamber (Fig. 14A);
installing a first barrier (Fig. 14A, the vertical portion of element 51), coupled to the first x-y translation stage, to separate a first zone of the chamber from a second zone of the chamber, wherein the first zone includes space above and beside the chuck and the second zone includes space beside the first x-y translation stage (Fig. 14A, please also see the attached figure); and
installing a second barrier (Fig. 14A, the vertical portion of element 53), coupled to the second x-y translation stage, to separate the first zone of the chamber from a third zone of the chamber, wherein the third zone includes space beside the second x-y translation stage (Fig. 14A, please also see the attached figure).

    PNG
    media_image1.png
    936
    1748
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. (U.S. Patent No. 6,593,152) as applied to claims 1 and 15 above.
Regarding to claim 15, Nakasuji teaches the second x-y translation stage has a weigh that make the stage moves freely (column 24, lines 53-56). Nakasuji does not explicitly disclose the second x-y translation stage weighs 2-15 kg. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second x-y translation stage’s weigh to be 2-15 kg in order to make the stage moving freely, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. (U.S. Patent No. 6,593,152) as applied to claims 18.
Regarding to claim 24, Nakasuji teaches translating the second x-y translation stage to scan a first portion of the substrate comprises moving the second x-y translation stage (column 24, lines 25-30). Nakasuji does not explicitly disclose moving the second x-y translation stage 1-5 mm in 20 ms. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the second x-y translation stage 1-5 mm in 20 ms in order to prevent wafer breakage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 25, Nakasuji teaches translating the second x-y translation stage to scan a first portion of the substrate (column 24, lines 25-30). Nakasuji does not explicitly disclose achieving a move-acquire-measure time of 30-40 ms for a travel distance of 10-20 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to achieve a move-acquire-measure time of 30-40 ms for a travel distance of 10-20 mm in order to prevent wafer breakage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 2-6, 8, 11, 13, 21-23, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowable subject matter were indicated in the previous Office Action.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828